Citation Nr: 0628718	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  94-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of the 
removal of a pterygium of the right eye, currently rated as 
noncompensable.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The appellant had active service from January 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In September 2002, the appellant was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the St. 
Petersburg RO.  


REMAND

In correspondence from the appellant, signed and dated 
November 2, 2005, he indicated that he wished to have a 
Travel Board hearing.

Accordingly, in order to fully and fairly adjudicate the 
appellant's claims, this case is REMANDED to the RO for the 
following action:

Make arrangements to schedule the 
appellant for a VA Travel Board hearing 
before a Veterans Law Judge at the RO 
nearest his current residence in 
accordance with 38 C.F.R. § 20.704.  If 
appropriate, jurisdiction of the claims 
folder should be transferred to the RO in 
the state where the veteran currently 
resides.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



